                           UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

    DAVID E. MURRAY,                               )
                                                   )
                               PLAINTIFF           )
                                                   )
    V.                                             )       CIVIL NO. 2:15-CV-484-DBH
                                                   )
    WAL-MART STORES, INC.,           ET AL.,       )
                                                   )
                               DEFENDANTS          )

                 ORDER AFFIRMING MAGISTRATE JUDGE’S ORDER
                  AND ORDER ON PLAINTIFF’S MOTION FOR STAY

         On June 5, 2019, the United States Magistrate Judge entered an Order

denying the plaintiff’s motion for leave to file additional statements of material

facts. The plaintiff filed an objection to the Magistrate Judge’s ruling on June 6,

2019.      I have reviewed and considered the Magistrate Judge’s Order, and I

concur with the Magistrate Judge’s Order because it is neither clearly erroneous

nor contrary to law, and I determine that no further proceeding is necessary.

         The plaintiff’s objection is OVERRULED and the Magistrate Judge’s Order is

AFFIRMED because the Order is neither clearly erroneous nor contrary to law.

See Fed. R. Civ. P. 72(a).1

         The plaintiff’s motion for a stay of all deadlines is DENIED.

         SO ORDERED.

         DATED THIS 19TH DAY OF JUNE, 2019

                                                       /S/D. BROCK HORNBY
                                                       D. BROCK HORNBY
                                                       UNITED STATES DISTRICT JUDGE

1   I would reach the same conclusion following a de novo review under Rule 72(b).
